                   IN THE UNITED STATES DISTIUC com T DEC 1 8 2019
                    FOR THE NORTHERN DISTRICTi OF TEXA~
                           FORT WORTH DIVISION .   CLE.,_RK,.,..,~urr.s".D"'I"'srrrRiwc""r""'cvio·uRT
WALTER DANIEL NELSON,                        §
                                                                      By          kputy
                                             §
                   Petitioner,               §
                                             §
v.                                           §            No.   4:19-CV-018-A
                                             §
LORIE DAVIS, Director,                       §
Texas Department of Criminal                 §
Justice, Correctional                        §
Institutions Division,                       §
                                             §
                   Respondent.               §

                               MEMORANDUM OPINION
                                       and
                                      ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner, Walter Daniel Nelson, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of that division, respondent. After having

considered the pleadings and relief sought by petitioner, the

court has concluded that the petition should be dismissed as

time-barred.

                             I. PROCEDURAL HISTORY

     The pleadings and documentary evidence presented by the

parties reflect that in 1994 petitioner was convicted on two

counts of aggravated robbery with a deadly weapon in Tarrant

County, Texas, Case Nos. 0515354A and 0515408A, and was sentenced

to 25 years' confinement in each case.                  (OlSHR 6, 21-2; 02SHR 6,
            1
21-5.           )   He was released on parole on December 4,   2014, and was

arrested on various pre-revocation warrants and re-released in

the intervening years, culminating in the revocation of his

parole on August 21, 2017.             (Resp't's Resp., Ex. A, 3-4, doc. 29.)

He was returned to TDCJ custody on September 26,               2017.       (Id. at

4.) The revocation resulted in the forfeiture of 2 years, 5

months, and 11 days of street time credit, which were "added back

to the end of [petitioner's] sentence." (Id. at 4-5.)                  Petitioner

sought administrative and state court remedies, to no avail. He

filed this federal habeas petition on December 28, 2018, seeking
                                                               2
credit for his street time and immediate release.                  (Pet.    6-7, 10,

doc. 1.) Respondent asserts that the petition is time-barred or,

in the alternative, without merit.              (Resp't's Answer 1.)

                               II. STATUTE OF LIMITATIONS

            Title 28, United States Code, § 2244(d)       imposes a one-year

statute of limitations on federal petitions for writ of habeas

corpus filed by state prisoners. 28 U.S.C. § 2244(d).

Specifically, the provision provides:

                  (1) A 1-year period of limitation shall apply to
            an application for a writ of habeas corpus by a person
            in custody pursuant to the judgment of a State court.
            The limitation period shall run from the latest of-



      1
       ''01SHR" and ''02SHR" refer to the record of petitioner's state habeas-
corpus proceedings in WR-88,969-01 & -02, respectively.
      2A prose prisoner's federal habeas petition is deemed filed when placed
in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir.
1998)   0




                                            2
                      (A) the date on which the judgment
                became final by the conclusion of direct
                review or the expiration of the time for
                seeking such review;

                      (B) the date on which the impediment to
                filing an application created by State action
                in violation of the Constitution or laws of
                the United States is removed, if the
                applicant was prevented from filing by such
                State action;

                      (C) the date on which the
                constitutional right asserted was initially
                recognized by the Supreme Court, if the right
                has been newly recognized by the Supreme
                Court and made retroactively applicable to
                cases on collateral review; or

                     (D)  the date on which the factual
                predicate of the claim or claims presented
                could have been discovered through the
                exercise of due diligence.

                (2) The time during which a properly filed
          application for State post-conviction or other
          collateral review with respect to the pertinent
          judgment or claim is pending shall not be counted
          toward any period of limitation under this subsection.

Id.   §    2244 (d) (1)- (2).

          Under subsection (D), applicable to this case, the

limitations period begins on the date the petitioner could have

discovered the factual predicate of his claim through the

exercise of due diligence. Petitioner's parole was revoked on

August 21, 2017, and he was returned to TDCJ custody on September

26, 2017. Consequently, at the latest, he discovered or could

have discovered the factual predicate of his claim on September

26, 2017. See Lanier v.         Thaler, No. 4:10-CV-045-A, 2010 WL


                                       3
1558621, at *2 (N.D. Tex. Apr. 19, 2010). Thus, the federal

limitations period began on that date and expired one year later

on September 26, 2018, subject to any tolling.

       Tolling of the limitations period may be appropriate under

the statutory tolling provision in§ 2244(d) (2) and/or as a

matter of equity. Under the statutory tolling provision,

petitioner's time credit dispute resolution proceeding, pending

from October 23, 2017, through October 31, 2017, tolled

limitations for nine days, making his federal petition due on or

before October 5, 2018. 3 See Stone v.       Thaler, 614 F.3d 136, 138

(5th Cir. 2010). Petitioner's two state habeas applications,

pending from August 20, 2018, through October 17, 2018, tolled

limitations for 59 days, making his federal petition due on or

before December 3, 2018. Thus, petitioner's petition filed on

December 28, 2018, is untimely unless he is entitled to equitable

tolling.

       To justify equitable tolling in this context, a petitioner

must show (1) that he has been pursuing his rights diligently and

(2) that some extraordinary circumstance stood in his way and

prevented him from filing a timely petition. McQuiggin v.

Perkins, 569 U.S. 383, 386 (2013); Holland v. Florida,           560 U.S.

631,   649 (2010)   (quoting Pace v. DiGuglielmo, 544 U.S. 408


      3A prose prisoner's state habeas application is also deemed filed when
placed in the prison mailing system. (Resp 1 t's Answer, Ex. B, doc. 23.)
Richards v. Thaler, 710 F. 3d 573, 578-79 (5th Cir. 2013).

                                      4
(2005)). The applicant bears the burden to establish that

equitable tolling is justified. Holland, 560 U.S. 649. Petitioner

makes no such showing.

     Petitioner asserts that, although he has shown "'due

diligence'    in his attempts to resolve the issues of his illegal

confinement,u the "Texas Time Credit Dispute Resolutionu form

"does not contain instruction, identification of Government Code

in which it is under, nor WARNING that Petitioner is now under

A.E.D.P.A. time restraint and tollingu and that the prison law

library staff does not "instruct, nor have knowledge of

A.E.D.P.A.'s attachment to instructing an Offender to 'fill out

this form.'u    (Pet'r's Reply 7, doc. 30.) Petitioner also asserts

a delay in receiving notice of the time credit dispute

resolution.    (Id.) According to petitioner, "TOR's are returned to

prisoners through 'truck mail,' a TDCJ 'mailbag' that is put on a

a bus or transport that will eventually get to the unit where the

'truck mail'   is to be dropped. It is then placed in 'regular'

mail which is not recorded by the mailroom staff.u (Id.) However,

mere ignorance of the law and delays in receiving notice through

the prison mail are common problems for inmates seeking federal

habeas relief and do not justify equitable tolling. See Felder v.

Johnson, 204 F.3d 168, 172 (5th Cir. 2000); Sasser v.    Thaler, No.

4:12-CV-084-Y, 2012 WL 5990953, at *3 (N.D. Tex. June 14, 2012).

Petitioner fails to allege or demonstrate rare and exceptional


                                  5
circumstances that would justify equitable tolling.

     Therefore, petitioner's federal petition was due on or

before December 3, 2018. His petition filed on December 28, 2018,

is therefore untimely.

     For the reasons discussed,

     It is ORDERED that petitioner's petition for a writ of

habeas corpus pursuant to 28 U.S.C.       §   2254 be, and is hereby,

DISMISSED as time-barred. Petitioner has not made a showing that

reasonable jurists would question this court's procedural ruling.

Therefore, it is further ORDERED that a certificate of

appealability be, and is hereby, denied.

     SIGNED December   _/,_._.._1_,   2019.




                                                                  JUDGE




                                      6
